Citation Nr: 1143232	
Decision Date: 11/25/11    Archive Date: 12/06/11

DOCKET NO.  08-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating, in excess of 10 percent, for lumbar strain.

2.  Whether the reduction of a 10 percent disability rating to a noncompensable rating effective October 27, 2007, for patellofemoral pain syndrome, left knee, was proper.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 2001 to July 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Board recognizes that a claim stemming from a rating reduction action is a claim for restoration of the prior rating and, therefore, does not necessarily contemplate a claim for an increased rating.  Peyton v. Derwinski, 1 Vet. App. 292 (1991); Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).

The issue of entitlement to an increased rating for lumbar strain, in excess of 10 percent, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  By a January 2008 rating decision, the RO reduced the Veteran's rating for his service-connected left knee disability from 10 percent to noncompensable, effective October 27, 2007.

2.  At the time of the reduction, a 10 percent rating had been in effect since July 25, 2005, less than five years.

3.  The record demonstrates that the examiner for the VA examination report used to reduce the Veteran from a 10 percent rating to a noncompensable rating was not adequate for rating reduction purposes.



CONCLUSION OF LAW

The criteria for restoration of a 10 percent disability rating for the service-connected left knee disability effective October 27, 2007, have been met.  38 U.S.C.A. §§ 5107, 5112 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.343, 3.344, 4.1, 4.2, 4.3, 4.10, 4.71a, Diagnostic Code 5237 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

After careful review of the claims file, the Board finds that the letter dated in October 2007 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, this letter advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  The letter also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans' Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The October 2007 letter provided this notice to the Veteran.

The Board observes that the October 2007 letter was sent to the Veteran prior to the January 2008 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the October 2007 letter fully complied with the requirements of 38 U.S.C.A. § 5103(a), 38 C.F.R. § 3.159(b) (2011), and Dingess, supra.

With respect to the Veteran's claim for restoration of the prior rating for his service-connected left knee disability, the Board has granted the claim below.  Therefore, any discussion of VA's duties to notify and assist is not required.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

The Veteran was afforded a compensation and pension (C&P) examination in accordance with his claims in October 2007.  38 C.F.R. § 3.326(a) (2011).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Additionally, an examination for rating purposes should contain sufficient detail and reflect the whole recorded history of a Veteran's disability, reconciling the various reports into a consistent picture.  See Schafrath v. Derwinksi, 1 Vet. App. 589, 594 (1991); 38 C.F.R. § 4.2 (2011).  As will be further explained below, with respect to the Veteran's claim regarding whether a rating reduction for his left knee disability was proper, due to additional requirements regarding adequacy of the examination where reductions are concerned, the Board finds that the examination was not adequate with respect to determining that a rating reduction was proper.  

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Propriety of Rating Reduction

Congress has provided that a Veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009).  The Court has consistently held that when an RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.

Prior to reducing a Veteran's disability rating, VA is required to comply with several general VA regulations applicable to all rating-reduction cases, regardless of the rating level or the length of time that the rating has been in effect.  See 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.13 (2011); see also Brown v. Brown, 5 Vet. App. 413, 420 (1993).  These provisions impose a clear requirement that VA rating reductions be based upon review of the entire history of the Veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Such review requires VA to ascertain, based upon review of the entire recorded history of the condition, whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations.

Thus, in any rating reduction case not only must it be determined that an improvement in a disability has actually occurred but also that that improvement actually reflects an improvement in the Veteran's ability to function under the ordinary conditions of life and work.  See Faust v. West, 13 Vet. App. 342, 350 (2000).

Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record of the contemplated action and furnished detailed reasons therefore.  The beneficiary must be given 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level.  See 38 C.F.R. 
§ 3.105(e) (2011).

Where action by the rating agency would result in the reduction or discontinuance of compensation payments, section 3.105(e) requires that a rating initially proposing the reduction or discontinuance be prepared setting out all material facts and reasons for the proposed action.  The regulation requires that the beneficiary of the compensation payments be notified at his or her latest address of record of the contemplated action, furnished detailed reasons therefore, and be given 60 days from the date of the notice for the presentation of additional evidence to show that the compensation payments should be continued at their present level.  See 38 C.F.R. § 3.105(e) (2011).

Furthermore, section 3.105(i) requires that the Veteran be informed that he or she may request a predetermination hearing provided that the request is received by VA within 30 days from the date of the notice of the proposed rating reduction.  The regulation provides that if a timely request for a predetermination hearing is received, VA will notify the beneficiary in writing of the time and place of the hearing at least 10 days in advance of the scheduled hearing date; that the hearing will be conducted by VA personnel who did not participate in the proposed adverse action and who will bear the decision-making responsibility; and that if a predetermination hearing is timely requested, benefit payments shall be continued at the previously established level pending a final determination concerning the proposed action.  See 38 C.F.R. § 3.105(i)(1) (2011).  Following the predetermination procedures specified above, final action will be taken.  If the beneficiary failed without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record.  If a predetermination hearing was conducted, the final action will be based on evidence and testimony adduced at the hearing as well as the other evidence of record including any additional evidence obtained following the hearing pursuant to necessary development.  See 38 C.F.R. § 3.105(i)(2) (2011).  Section 3.105 directs that unless otherwise provided by the subsection 3.105(i), final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the beneficiary of the final rating action expires.  See 38 C.F.R. § 3.105(e) (2011).

The requirements for a reduction in the evaluation for disabilities in effect for five years or more are set forth at 38 C.F.R. § 3.344, which require that only evidence of sustained material improvement that is reasonably certain to be maintained, as shown by full and complete examinations, can justify a reduction.  If there is any doubt, the rating in effect will be continued.  See Brown v. Brown, 5 Vet. App. 413, 417-18 (1995).  This regulation also provides that, with respect to other disabilities that are likely to improve, namely those in effect for less than five years, reexaminations disclosing improvement will warrant a rating reduction.  See 38 C.F.R. § 3.344(c).  The duration of a rating is measured from the effective date assigned to the rating until the effective date of the actual reduction.  See Brown, supra.  

The provisions of 38 C.F.R. § 3.344 stipulate that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and regulations governing disability compensation and pension.  It is essential that the entire record of examination and the medical-industrial history be reviewed to ascertain whether the recent examination is full and complete, including all special examinations indicated as a result of general examination and the entire case history.  Examinations that are less thorough than those on which payment were originally based will not be used as a basis for reduction.  Ratings for diseases subject to temporary or episodic improvement will not be reduced on the basis of anyone examination, except in those instances where all the evidence of record clearly warrants the conclusion that sustained improvement has been demonstrated.  Moreover, where material improvement in the physical or mental condition is clearly reflected, the rating agency will consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).

As noted, the provisions of 38 C.F.R. § 3.344(c) specify that the above considerations are required for ratings that have continued for long periods at the same level (five years or more) and that they do not apply to disabilities that have not become stabilized and which are likely to improve.  Essentially, in these latter cases, re-examinations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.

In this case, the procedural requirements of 38 C.F.R. § 3.105 are not for application.  The January 2008 rating decision noted that the Veteran's disability rating was reduced from 10 percent to a noncompensable rating, effective October 27, 2007.  In the accompanying letter, it noted that the Veteran's combined rating would remain at 30 percent.  As such, the Veteran's overall payment was not reduced.  Therefore, since the reduction of the disability rating did not result in a reduction or discontinuance of payments being made to the Veteran, the predetermination procedures of 38 C.F.R. § 3.105 (2011) do not apply.  See also Stelzel v. Mansfield, 508 F.3d 1345, 1349 (Fed. Cir. 2007); O'Connell v. Nicholson, 21 Vet. App. 89 (2007).

Next, when a rating has continued for an extended period at the same level (five years or more), any rating reduction is valid only if, after a review of the entire record of examinations and the medical-industrial history, it is based upon an examination that is at least as complete as the examinations that formed the basis for the original rating.  38 C.F.R. § 3.344(a); see also Kitchens v. Brown, 7 Vet. App. 320, 324 (1995); Brown v. Brown, 5 Vet. App. 413 (1993).  On the other hand, if a disability has not stabilized or is likely to improve, a reexamination disclosing improvement will be sufficient to warrant a reduction in rating.  See 38 C.F.R. 
§ 3.344(c).

In this case, the Veteran's left knee disability was rated at 10 percent disabling, effective July 25, 2005, slightly more than 2 years prior to the effective date of the subsequent reduction.  The Board must next consider whether the reduction in the disability rating from 10 percent to a noncompensable rating was appropriate.  On this matter, the Court has held that several general regulations are applicable to all rating reduction cases, without regard for how long a particular rating has been in effect.  Specifically, the Court has stated that certain regulations "impose a clear requirement that VA rating reductions, as with all VA rating decisions, be based upon a review of the entire history of the Veteran's disability."  Brown, 5 Vet. App. at 420 (referring to 38 C.F.R. §§ 4.1, 4.2, 4.13).

A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  Id. at 421.  Thus, in any rating-reduction case, not only must it be determined that an improvement in a disability had actually occurred, but also that the improvement reflects an improvement under the ordinary conditions of life and work.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).

Here, the record does not establish that the rating reduction was warranted.  Prior to the reduction, the Veteran was assigned a 10 percent rating for his service-connected patellofemoral pain syndrome, left knee due to flexion of the knee limited to 128 degrees with painful motion.  With respect to limitation of motion of the knee, limitation of flexion of a leg (knee) is rated 0 percent when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  Limitation of extension of a leg (knee) is rated 0 percent when limited to 5 degrees, 10 percent when limited to 10 degrees, 20 percent when limited to 15 degrees, 30 percent when limited to 20 degrees, 40 percent when limited to 30 degrees, and 50 percent when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  

The Veteran's disability rating was reduced on the basis of the report of an October 2007 VA examination in which the examiner found that the Veteran had flexion to 140 degrees and extension to 0 degrees.  It was noted that the Veteran complained of constant pain in his left knee which was further aggravated by climbing stairs.  Upon examination it was noted that the Veteran was able to repeatedly squat and duck walk, but not without complaints of pain.  The examiner noted there was no change in range of motion following repetitive motion, no effusion or tenderness.  The Veteran's ligaments were stable and there was no pain on palpation or audible crepitus.  Finally the examiner noted that he believed the Veteran's subjective complaints of pain were somewhat exaggerated as there were no objective physical findings that supported the Veteran's complaints.  The examiner found no evidence whatsoever that the Veteran's left knee condition had deteriorated since his last VA examination.  A subsequently received letter from J.K., D.C., dated in April 2008 indicated that the Veteran was currently undergoing treatment in his office for chronic patellar tendonitis due to a previous repetitive stress injury. Subsequent VA outpatient treatment records dated in 2008 show that the Veteran participated in physical therapy for, in pertinent part, left knee pain.  VA records dated in 2008 and 2009 show ongoing chiropractic care.

As noted, that there are several general VA regulations that apply to all rating reductions regardless of whether the rating has been in effect for five years or more.  38 C.F.R. § 3.344(c); Brown 5 Vet. App. 413, 420-21 (1993).  Specifically, VA regulation 38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history.  Additionally, in Tucker v. Derwinski, 2 Vet. App. 201 (1992), the Court noted that the failure to review the record rendered the examination on which a reduction was based inadequate because the disability was not viewed in relation to its history, citing 38 C.F.R. § 4.1.  In this instance the Board notes that the record was not reviewed in conjunction with the October 2007 VA examination as noted by the VA examiner.  

The Board notes, in addition, that the Veteran contends that the October 2007 VA examination was inadequate because the examiner did not address the Veteran's constant pain.  The Board notes that the examination, while it did address the Veteran's current range of motion, which had improved from the prior June 2006 VA examination, the examination did not include any x-rays, and no review of the Veteran's medical records was conducted.

The Board notes that the purpose of 38 C.F.R. § 3.344 is to ensure there is actual improvement in a disability before reduction.  Indeed, in this case, it is unclear whether there was actual improvement in the Veteran's disability or if the results of the examination were a product of that particular examination.  Thus, the Board finds that the additional requirements with regard to adequacy of the VA examination for purposes of reduction were not met.  Therefore, the Board finds that restoration of the 10 percent rating for his service-connected left knee disability, effective October 27, 2007, is warranted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).


ORDER

The reduction in evaluation for patellofemoral pain syndrome, left knee, was not proper, and restoration of the 10 percent disability rating, effective October 27, 2007 is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

After review of the record, the Board finds that a remand for further development is warranted with respect to the issue of entitlement to an increased rating, in excess of 10 percent for lumbar strain.

The Veteran is service-connected for lumbar strain, currently evaluated as 10 percent disabling.  In the January 2008 rating decision, the RO relied on an October 2007 examination in assigning the Veteran's current 10 percent evaluation for lumbar strain.  See 38 C.F.R. § 4.71a, Diagnostic Code 2537 (2011).

The Veteran was afforded a VA examination in October 2007.  The report noted functional loss and pain due to subjective complaint, but failed to address whether the Veteran exhibited additional limitation of motion due to pain, fatigue, weakness, or lack of endurance on repetitive use of the spine.  38 C.F.R. §§ 4.40, 4.45, 4.59; See DeLuca v. Brown, 8 Vet. App. 202 (1995) (The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.).  The examination revealed range of motion extension of 15 degrees and flexion of 90 degrees.  The range of motion of right and left lateral flexion of 15 degrees and rotation on both sides at 45 degrees.  There were no x-rays associated with the examination.
When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  38 C.F.R. § 3.159(c) (4); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Veteran was afforded a VA examination; however the Board finds that the examination provided was not adequate because it failed to address the extent to which the Veteran's range of motion of the thoracolumbar spine is additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.  Additionally, there is no evidence that the examiner for the October 2007 VA examination reviewed the Veteran's claims file or his medical records.  Therefore in compliance with Barr, the Board finds that is necessary to remand for a new examination that addresses the level of severity of the Veteran's lumbar strain to include whether the Veteran's range of motion is additionally limited by pain, fatigue, weakness or lack of endurance following repetitive use.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination to determine the current degree of severity of his service-connected lumbar strain.  The claims file, to include a copy of this remand must be made available to the examiner for review, and the examination report should reflect that such a review was accomplished.  All pertinent symptomatology, to include range of motion should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A complete rationale should be given for all opinions and conclusions expressed.  

2. After completion of the above and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, and afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


